                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

KRISTOPHER JONES AND                      )
EARNEST MOORE,                            )
                                          )
            Plaintiffs,                   )
                                          )   CASE NO. 2:18-cv-854-ALB
      v.                                  )
                                          )
KOCH FOODS OF ALABAMA LLC,                )
                                          )
            Defendant.                    )
                                          )
                                          )

                  MEMORANDUM OPINION AND ORDER

      This matter comes before the Court on motion by Koch Foods of Alabama

LLC (“Defendant”) to dismiss the state-law claims of intentional infliction of

emotional distress or “outrage” brought by Kristopher Jones (Counts VII) and

Earnest Moore (Count VIII). Upon consideration, Defendant’s motion (Doc. 6) is

due to be GRANTED.

                                  STANDARD

      When considering a motion to dismiss, the court accepts all facts alleged in

the complaint as true and draws all reasonable inferences in the plaintiff’s favor.

Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010). There are two

questions a court must answer before dismissing a complaint. First, the court must

ask whether there are allegations that are no more than conclusions. If there are,
they are discarded. Second, the court must ask whether there are any remaining

factual allegations which, if true, could plausibly give rise to a claim for relief. If

there are none, the complaint will be dismissed. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007).

                                 BACKGROUND

      Plaintiffs Jones and Moore are African-American men who allege that

Defendant wrongfully fired them because of their race and in retaliation for engaging

in protected activity. Plaintiffs allege that a white supervisor suspended and fired

Plaintiffs “for failing to follow Koch Foods’ [lock out tag out] policy and

procedures” on a “skinner 7-8,” which is a machine used for chicken processing.

Doc. 1 ¶¶ 39-42. Plaintiffs claim, however, that they did follow Koch Foods’

procedures. They also claim that white employees were not disciplined for failing

to follow these procedures. Doc. 1 ¶¶ 52-55. “[D]espite Plaintiffs’ opposition to

race discrimination and despite being made aware of the fact that Plaintiffs had in

fact performed LOTO on skinner 7-8, Plaintiffs were subsequently fired from Koch

Foods for failure to perform LOTO on that machine.” Doc. 1 ¶ 60.

      The Complaint brings claims for racial discrimination and retaliation in

violation of Title VII, 42 U.S.C. §§ 2000(e) et seq., and for intentional infliction of

emotional distress under Alabama common law. Defendant moved to dismiss only




                                          2
the common law claims for intentional infliction of emotional distress, Counts VII

and VIII of the Complaint.

                                   DISCUSSION

      Defendant argues that the Complaint does not state a claim upon which relief

may be granted for intentional infliction of emotional distress. See Fed. R. Civ. P.

12(b)(6). The Court agrees.

      In Alabama, the tort of intentional infliction of emotional distress is referred

to as “outrage.” There are three elements to the tort. “The plaintiff must prove (1)

that the defendant’s conduct was intentional or reckless; (2) that it was extreme and

outrageous; and (3) that it caused emotional distress so severe that no reasonable

person could be expected to endure it.” Ex parte Crawford & Co., 693 So. 2d 458,

460 (Ala. 1997). The Supreme Court of Alabama has made it clear that “outrage” is

a high bar, and the only consistently recognized categories of actionable conduct

exist “in the family-burial context…[when] barbaric methods [are] employed to

coerce an insurance settlement…and [in cases of] egregious sexual harassment.”

Little v. Robinson, 72 So. 3d 1168, 1172 (Ala. 2011). In Little the court opined that,

although the tort is not explicitly cabined to those three categories, the defendant in

an outrage case must have done something akin to “a family physician who, when

asked by a teenage boy’s mother to counsel the boy concerning his stress over his

parents’ divorce, instead began exchanging addictive prescription drugs for


                                          3
homosexual sex for a number of years, resulting in the boy’s drug addiction.” Id.

(quoting facts from O'Rear v. B.H., 69 So.3d 106 (Ala. 2011)).

      For its part, this Court has held that garden-variety employment

discrimination claims cannot meet the common law test for outrage. See McCreight

v. AuburnBank, 2020 WL 1061675, at *3 (M.D. Ala. Mar. 4, 2020). Instead, for an

employment termination to meet the common-law test for “outrage,” the termination

must be “for a reason which contravenes public policy…and…accompanied with

the sound of fury.” Harrell v. Reynolds Metals Co., 495 So. 2d 1381, 1387 (Ala.

1986); see also Ritchey v. S. Nuclear Operating Co., Inc., 2008 WL 11342662, at *2

(N.D. Ala. Feb. 14, 2008) (acknowledging the test from Harrell). See also Thrasher

v. Ivan Leonard Chevrolet, Inc., 195 F. Supp. 2d 1314, 1319 (N.D. Ala. 2002)

(holding that a woman did not have a claim of outrage where she was harassed,

scrutinized, and then fired on the basis of her pregnancy).

      Plaintiff relies extensively on Patterson v. Augat Wiring Sys., Inc., 944 F.

Supp. 1509 (M.D. Ala. 1996), but Patterson is inapposite. Patterson uses a different

standard because the plaintiff in that case was not fired, but Plaintiffs here fail to

meet it nonetheless. In Patterson, the plaintiff’s supervisor sexually harassed her,

subjected her to profane and racially derogatory statements, and “placed his hand on

the Plaintiff in a rude and angry manner, and, as a result, the Plaintiff's leg was

scratched and she was physically bruised.” Id. at 1515-16. Another supervisor


                                          4
“yelled and screamed at her” and “insisted on humiliating her in front of her co-

workers.” Id. The plaintiff alleged that, because of this “intense and continued

harassment and retaliation, she suffered serious psychological and medical

problems.” Id. The Court held that, based on these allegations, “a question of fact

exists as to whether [the] alleged racial discrimination, retaliation, and sexual

harassment constitute outrageous conduct and whether the Plaintiff suffered

‘emotional distress so severe that no reasonable person could be expected to endure

it.’” Id. at 1526.

      This case, unlike Patterson, is governed by Harrell’s requirement that an

employee’s termination “contravene public policy” and be “accompanied with the

sound of fury.” Under that test, Plaintiffs have failed to identify a superlative element

to support an outrage claim. Plaintiffs argue that they were falsely accused of

violating a policy by their co-workers and that Defendant conducted an inadequate

investigation into the issue. Doc. 13 at 7. These allegations are the very definition

of a garden-variety workplace dispute that lacks both the continuous severity of

Patterson and the sound of fury required by Harrell. The Court has little difficulty

in concluding that the Supreme Court of Alabama would reverse a plaintiff’s jury

verdict on an outrage claim based on the facts as alleged in this complaint. As a

result, Plaintiffs’ outrage claims are due to be dismissed.




                                           5
                                   CONCLUSION


     In light of the foregoing reasoning, Defendant’s partial motion to dismiss is

due to be and is GRANTED. Counts VII and VIII are DISMISSED.

     Plaintiffs are given 14 days to amend the complaint in response to this order.

     DONE and ORDERED this 19th day of March 2020.



                                          /s/ Andrew L. Brasher
                                     ANDREW L. BRASHER
                                     UNITED STATES DISTRICT JUDGE




                                        6
